NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hanh T. Pham on April 6, 2021.

Claim 5 is amended to depend from claim 1 instead of claim 4.

Claims 14-17 and 20 are canceled.
Response to Applicant’s Amendment
In the reply dated March 22, 2021, applicant amended the claims to further define the process of the invention.  In view of the amendment, applicant’s remarks, and the examiner’s amendment, all claim rejections and objections are withdrawn.  The examiner has three additional observations concerning the amendment.
First, applicant amended the claims and specification to correct the units for the silica adsorbent surface area from mm2/g to m2/g.  Applicant further amended claim 1 to specify that a desorption step occurs during the claimed process.  These two amendments are responsive to the two objections set forth on page 2 of the Office Action dated December 21, 2020.  The examiner finds that these amendments are supported by the original disclosure because they correct obvious errors and one of ordinary skill would recognize that the amendments make the appropriate correction.  See MPEP § 2163.07(II).
Second, it appears to the examiner that the amendment to claims 1 and 18 modify the range for the BET surface area of the adsorbent without underlining the added text (i.e., the upper value of the range), as required by 37 C.F.R. § 1.121(c)(2).  The examiner accepts the amendment because the modification is clear.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is US Pat. 2,317,797 (“Oliver”).  The teachings of Oliver are discussed in the Office Action dated December 21, 2020.  Oliver does not teach a silica adsorbent, an adsorbent regeneration, the operation conditions of the adsorbent bed conditions, or the change in odor intensity recited by independent claims 1 and 18.  The examiner finds that absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have simultaneously modified the method of desulfurizing tall oil taught by Oliver to include a silica adsorbent having the structure required by claims 1 and 18 and the regeneration and bed operating conditions recited by claims 1 and 18 with a reasonable expectation of success in achieving the claimed odor intensity reduction and sulfur content reduction.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Declaration Under 37 C.F.R. § 1.132  
The examiner has fully considered the Declaration under 37 C.F.R. § 1.132 dated March 22, 2021.  The examiner is not relying on the content of the Declaration to withdraw the obviousness rejection of the claims set forth in the Office Action dated December 21, 2020.  It is not clear from the experimental evidence presented in the Declaration that any unexpected results concerning the sulfur removal capability of the regenerated adsorbent are commensurate in scope with the claimed process.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767